Citation Nr: 1208447	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  02-05 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to December 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2000 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which determined that new and material evidence had not been submitted to reopen a claim of service connection for schizophrenia.  

In January 2004 and July 2005, the Board remanded the case for additional development.  In January 2008, the Board determined that new and material evidence had been received sufficient to reopen the claim and it was remanded for further development.  In February 2010, the Board denied the claim.  

The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In September 2010, a Joint Motion for Remand was filed, the Court subsequently granted the motion, and remanded the matter for compliance with the instructions therein.  In February 2011, the case was remanded for further development in light of the order of the Court.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In January 2012, the Veteran, through his representative, requested a video conference hearing.  Hence, the RO must schedule a such hearing on their video conference hearing docket. 38 C.F.R. §§ 20.700 , 20.704 (2011). 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing at the St. Louis, Missouri RO.  Provide him and his representative reasonable advance notice of the date, time, and location of the hearing.  The Board notes that the Veteran's representative has indicated that he will not appear at the RO, but rather will be present in Washington, DC at the date and time of timegtonyt

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).




